Citation Nr: 0839856	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-28 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right lower extremity dysesthesia, 
currently evaluated 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected left lower extremity dysesthesia, currently 
evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1999 to July 2003.  

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which granted service connection for 
central disc herniation at L4-5 and L5-S1 with lower 
extremity dysesthesia.  Separate 10 percent disability 
ratings were assigned for each lower extremity, effective 
July 23, 2004.  The veteran disagreed with the assigned 
disability ratings and initiated this appeal.  

This case was remanded by the Board in March 2008 for 
additional procedural development.  This was accomplished, 
and in June 2008 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case (SSOC) 
which continued to deny the veteran's claims.  

The veteran's claims folder has been returned to the Board 
for further appellate proceedings.

Issues not on appeal

In the December 2004 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for 
sacralization at L5.  The RO included the service connection 
issue in the September 2005 statement of the case (SOC).  
The veteran filed a substantive appeal later that month in 
which he specifically referenced the two increased rating 
issues; he did not refer to the service connection issue.  
The cover letter from the veteran's accredited representative 
similarly indicated that only the two increased rating issues 
were being appealed.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2007) 
[if the SOC addressed multiple issues, the substantive appeal 
must either indicate that all issues are being appealed or it 
must specifically identify the issues being appealed].

In any event, in June 2008 the AMC separated the veteran's 
back disability from his lower extremity disabilities, and 
assigned the back disability [denominated central disc 
herniation at L4-5 and L5-S1] a noncompensable (zero percent) 
disability rating, effective as of the date of service 
connection, July 23, 2004.  The veteran has not challenged 
the rating assigned his service-connected back disability, 
and the veteran's representative did not discuss the back 
disability in his October 6, 2008 Post-Remand Brief.  
Therefore, the veteran's service-connected back disability 
will be addressed no further herein.

In rating decisions dated in June 2005 and in May 2006, the 
RO denied the veteran's claims of entitlement to increased 
ratings for his service-connected bilateral knee 
disabilities.  To the Board's knowledge, the veteran has not 
disagreed with either of those determinations.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Accordingly, as reflected on the title page, the only issues 
now before the Board are whether the veteran is entitled to 
increased ratings for his service-connected left and right 
lower extremity dysesthesia, each currently rated 10 percent 
disabling. 


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's right lower extremity dysesthesia is manifested 
by incomplete paralysis below the knee which is mild.

2.  The medical and other evidence of record indicates that 
the veteran's left lower extremity dysesthesia is manifested 
by incomplete paralysis below the knee which is mild.

3.  The evidence does not show that the veteran's service-
connected right and left lower extremity disabilities are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected right lower extremity 
dysesthesia have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2007).

2.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected left lower extremity 
dysesthesia have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2007).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
ratings for his service-connected right and left lower 
extremity dysesthesia.  Because these issues involve the 
application of identical law to virtually identical facts, 
the Board will address them together. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  



Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in March 2008.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide the 
veteran with notice under Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The AOJ was then to readjudicate the claims.

The veteran was subsequently furnished with Vazquez notice, 
which will be described in detail in the VCAA section 
immediately following.  Thereafter, the AMC readjudicated the 
claims in the July 2008 SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements to substantiate claims for an increased 
disability rating in a letter from the RO dated March 20, 
2006, which will be further referenced below.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
September 17, 2004, and in a subsequent letter from the AMC 
dated April 30, 2008.  Specifically, the veteran was advised 
in the letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
treatment centers and the Social Security Administration.  
The letters indicated that a VA medical examination would be 
scheduled if necessary to adjudicate his claims.

With respect to private treatment records, the letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the April 2008 letter was a copy of VA Form 21- 
4142, Authorization and Consent to Release Information.

The April 2008 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the September 2004 letter from the RO, 
page 4.

The veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).  See the September 17, 
2004 letter, page 1; see also the April 30, 2008 letter, page 
2.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments, which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008, 
removed the notice provision requiring VA to request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter from the 
RO, and again in the April 2008 letter from the AMC, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, both letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule . . ."  The veteran was also advised in the letter 
as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2006 and 
April 2008 letters from the RO and the AMC. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

As was noted in the Board's Stegall discussion above, the 
Board remanded this case so that the veteran could be 
provided with appropriate notice under Vazquez-Flores v. 
Peake.  The Board finds that the April 2008 letter to the 
veteran specifically advised him that an increased disability 
rating would require a showing that the veteran's condition 
had worsened.  In addition, the letter invited evidence that 
would demonstrate limitations in the veteran's daily life and 
work, such as "a statement from your doctor, containing the 
physical and clinical findings, the results of laboratory 
tests or x-rays, and the dates of examinations and tests.  
You may also submit statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has become 
worse."

The Board notes that the April 2008 letter did not contain 
notice of the specific schedular criteria relating to the 
veteran's sciatic nerve disability.  However, the veteran was 
notified of his rating under Diagnostic Code 8620 in prior 
rating decisions, as well as in the AMC's June 2008 SSOC.  
Further, it is apparent from the record that the veteran had 
actual notice of the applicable criteria.  In an October 3, 
2007 statement, the veteran's representative specifically 
referred to Diagnostic Codes 5243-8620.  Additionally, the 
veteran's representative acknowledged the July 9, 2008 AMC 
rating decision (in which the veteran's rating for left and 
right lower extremity disabilities were reassigned under 
Diagnostic Code 8620) in the October 6, 2008 Appellant's 
Post-Remand Brief.  It is therefore clear that the veteran 
through his representative was aware of the applicable 
schedular standards.

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claims as contemplated by the Court in Vazquez-Flores.
In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007);                  
see also Goodwin v. Peake, 22 Vet. App. 128 (2008) [where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in December 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the April 2008 VCAA 
letter, the veteran was allowed the opportunity to present 
evidence and argument in response.  The veteran's claims were 
then readjudicated in the June 2008 SSOC.  The veteran was 
afforded ample time to submit additional argument in support 
of his claims.  He has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
medical records and VA outpatient treatment reports, and the 
veteran has not indicated that there are any private 
treatment records pertinent to his claims.  Additionally, the 
veteran was afforded VA examinations in October 2004 and 
April 2005.
  
Contrary to the veteran's representative's contentions, the 
Board does not believe that the medical evidence of record in 
this case is too old to adequately evaluate the veteran.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA 
examination is not warranted based on the mere passage of 
time].  There appears to be ample medical evidence already of 
record, and there has been submitted no competent medical 
evidence by or on behalf of the veteran which suggests that 
his lower extremity disabilities have become worse in the 
relatively brief period of time since the last evaluation.  
See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to 
assist is not a license for a "fishing expedition"].

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative.  He has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  He declined the option of a personal hearing in 
his September 2005 substantive appeal (VA Form 9).  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of a diagnostic code

The veteran's bilateral lower extremity neurological symptoms 
of his service-connected back disability were initially rated 
under Diagnostic Codes 5243-8620.
See Note 1 to the General Rating Formula for Diseases and 
Injuries of the Spine [any associated neurologic 
abnormalities are rated separately under an appropriate 
diagnostic code].  These disabilities are now rated 
exclusively under 38 C.F.R. § 4.124a, Diagnostic Code 8620 
[sciatic nerve disability].  [As was described in the 
Introduction, the lumbar spine disability itself is now 
separately rated under Diagnostic Code 5243.]  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 8620.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  Review of the relevant evidence of record 
demonstrates that the veteran's right and left dysesthesia of 
the lower extremities primarily consists of numbness and 
tingling in the lower extremities.  These symptoms are 
associated with the veteran's service-connected back 
disability.  
See the October 2004 VA examiner's report.  Such 
symptomatology is congruent with Diagnostic Code 8620, which 
deals with a sciatic nerve disability).  
The veteran has not suggested that any other diagnostic code 
should be used or would otherwise be more appropriate.  

The Board therefore concludes that Diagnostic Code 8620 is 
the most appropriate in rating the veteran's service-
connected dysesthesia of the right and left lower 
extremities.

Specific rating criteria

The veteran's right and left lower extremity dysesthesia are 
each currently evaluated 10 percent disabling under 
Diagnostic Code 8620.  

Under Diagnostic Code 8620, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
there is no active movement possible of muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  When there is incomplete paralysis, a 60 percent 
rating is in order for severe disability with marked muscular 
atrophy.  Moderately severe incomplete paralysis warrants a 
40 percent evaluation, and moderate incomplete paralysis 
warrants a 20 percent rating.  Finally, mild incomplete 
paralysis warrants a 10 percent rating.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8620 (2007).  

Words such as "mild," "moderate," "moderately severe" 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2007). 

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2007).

Analysis

Schedular rating

The veteran's dysesthesia of the lower extremities is rated 
10 percent disabling for each extremity.  As explained in the 
law and regulations section above, such ratings are congruent 
with mild incomplete paralysis.

The veteran is not eligible for an 80 percent rating under 
Diagnostic Code 8620, as there is no evidence of complete 
paralysis of the lower extremities, and the veteran does not 
contend that there is complete paralysis.  Accordingly, the 
Board's analysis of these claims focuses on whether the 
veteran's dysesthesia of the lower extremities can be 
characterized as "moderate" or worse.  "Moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc." See Webster's New World Dictionary, Third 
College Edition  (1988) at 871.  

For reasons stated immediately below, the Board concludes 
that the criteria for 20, 30 or 40 percent disability ratings 
under Diagnostic Code 8620 have not been met.  

The medical evidence shows that the veteran has complained of 
numbness and tingling in his lower extremities, as well as 
occasional pain.  See the October 2004 VA examiner's report, 
page 1.  The veteran did not describe any focal neurological 
deficits in either leg.  Subsequent electromyography (EMG) 
study of the left lower extremity in March 2005 indicated 
normal nerve conduction.  

The October 2004 VA examiner reported the veteran had "some 
dysthesias . . . in the plantar aspect of his foot along the 
first MTP joint and along the lateral aspect of both feet.  
Otherwise, his sensation is grossly intact in the L3-S1 nerve 
distribution.  He has no evidence of clonus."  See the 
October 2004 VA examiner's report, 
page 3.  An April 2005 VA examination report  found the 
veteran's sensation in his lower extremities was intact.  

In addition to VA examination reports being essentially 
negative, an October 2004 VA outpatient treatment record 
indicated the veteran suffered no sensory loss, and a January 
2005 VA outpatient report indicated that the veteran's senses 
of temperature, position, and vibrations remained intact in 
all four limbs.  

All of the VA examination treatment records referenced above 
indicate that the veteran had normal 2+ symmetrical deep 
tendon reflexes in his lower extremities.    

With respect to strength, an October 25, 2004 VA outpatient 
report indicated that the veteran suffered from a decrease in 
bilateral lower extremity flexibility and core strength.  
However, in the same report, the veteran indicated he was 
able to walk up to three miles with little difficulty.  
However, the April 2005 VA examination report indicated that 
the veteran's motor strength in both lower extremities was 
5/5.  Therefore, any decrease in flexibility and strength in 
October 2004 was an isolated occurrence that resolved and did 
not recur over the course of the appellate period.

In short, although the record on appeal reflects mild 
decreased touch and sensation in the veteran's lower 
extremities, there is no evidence of more significant 
symptoms such as atrophy, muscle wasting, tremor and the 
like.  Moreover, there is no indication of any functional 
loss associated with the veteran's dysesthesia.  Indeed, the 
October 2004 VA examiner specifically noted there was "no 
limitation, secondary to weakness, fatigability or 
incoordination at the present time."  There is no objective 
medical evidence to the contrary.

In sum, the evidence shows decreased sensation, tingling, and 
occasional pain in the veteran's lower extremities.  The 
Board finds these "wholly sensory" symptoms, alone, do not 
constitute evidence which is sufficient to characterize the 
veteran's service-connected right and left lower extremity 
disabilities as "moderate."  That is, the veteran's current 
symptoms do not approach the "average" or "medium" range 
and are best described as mild, thus warranting his current 
10 percent rating but no more.  
  
Accordingly, increased ratings are not warranted for the 
right and left lower extremities under Diagnostic Code 8620.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, 10 percent ratings have been assigned since the 
effective date of service connection, July 23, 2004.  The 
medical evidence of record shows that throughout the appeal 
period the veteran's dysesthesia of the lower extremities has 
remained stable, manifesting as complaints of decreased 
sensation in both lower extremities.  
The veteran has not evidenced moderate or worse 
symptomatology warranting a disability rating other than the 
currently-assigned 10 percent at any time during the period 
under consideration.  Accordingly, staged ratings are not 
applicable.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

The veteran has argued that his service-connected 
disabilities interfere with work and "with everyday life."  
See the veteran's September 2005 substantive appeal (VA Form 
9).  Accordingly, the Board will consider the veteran's 
potential entitlement to an extraschedular rating in the 
instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Even accepting 
for the sake of argument the veteran's contention that his 
symptoms of pain and discomfort constitutes an exceptional 
disability picture and that the schedular evaluation is 
somehow inadequate, the Board notes that referral for 
extraschedular rating remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment or frequent periods of 
hospitalization.  

With respect to hospitalization, there has been none for the 
veteran's right and left lower extremity dysesthesia.  
Turning to marked interference in employment, there is no 
indication that there has been any marked interference in the 
veteran's employment due to his service-connected right and 
left lower extremity dysesthesia.  The veteran reports that 
he previously worked as an electrician and was unable to 
continue.  See the veteran's October 2004 VA examination 
report, page 3.  However, in the same report, the examiner 
indicated that the veteran's lower extremity disabilities do 
"not affect his activities of daily living or usual 
occupation."  Id, page 2.  There is no competent medical 
evidence to the contrary.  

While employment may be made more difficult by the veteran's 
disabilities, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  Indeed, 
any occupational impairment is specifically contemplated in 
the 10 percent rating which is assigned.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for increased ratings 
for the veteran's service-connected right and left lower 
extremity disabilities are not met.  A preponderance of the 
evidence is against the claims.  Therefore, the benefits 
sought on appeal are denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for service-
connected right lower extremity dysesthesia is denied.  

Entitlement to an increased disability rating for service-
connected left lower extremity dysesthesia is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


